DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
This office action is in response to an amendment filed on March 22, 2021 in response to PTO office action dated December 21, 2020. The amendment has been entered and considered.

Claims 1-9 and 11-22 have been amended.  Claims 1-22 are pending in this office action.

Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 103(a) have been fully considered.  Examiner respectfully disagrees with the applicant’s argument.  For details, see response to argument section.    

This action is FINAL.

Claims Objection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12 and 17 recite the limitation “the preview of the is” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-11 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Borkar et al. (US 2020/0097614 A1).

Regarding claims 1, 11 and 16 Borkar discloses a method for handling previews of remotely stored content objects (see Borkar paragraph [0081], cloud services 408 operating on at least one network device 432, and network applications 406 served from and/or hosted on one or more servers 430), the method
comprising:
identifying a content object viewer integrated within an embedded browser a user device (see Borkar paragraph [0005], the embedded browser is integrated into the client application));
at the user device (see Borkar paragraph [0003], when the user acts upon the link, the user can be provided with an option (e.g., via a selection menu) to see a preview or open the link in the embedded browser) a preview request being issued by the content object viewer of the user device (see Borkar paragraph [0005], by the preview engine, application of a policy on the link to determine if the embedded browser is allowed to provide the preview);
determining a preview URL, based at least in part on one or more aspects of the preview request (see Borkar paragraph [0005], the method may include providing, by the preview engine, the preview of the link responsive to receiving an indication that the embedded browser is allowed to provide the preview);
retrieving, from a remote collaboration system by the embedded browser, a preview using at least the preview URL, wherein the preview was stored in the remote collaboration system (see Borkar paragraph [0007], by the embedded browser responsive to a user action to open the link via the network application, a page of the link for rendering within the user interface of the network application; see Borkar paragraph [0147], the user may save the link to a ShareFile service or application (also referred to herein as a file-sharing application), as a saved weblink for example; see Borkar paragraph [0157], the user interface 1114 may include the link 1112. The link 1112 may be a link which is addressed to an internet webpage (e.g., a weblink), a link which is addressed to an internal or external/downloadable file, a link to a different portion of the same page which is displayed on the embedded browser 1108, etc. The link 1112 may be a link for accessing any type or form of resource or content (e.g., a web application, a widget, a video file, a picture, or multimedia file)); and
(see Borkar paragraph [0008], The embedded browser can display a link within a user interface of the network application. The system can include a preview engine of the client application. The preview engine can detect a user action on the link displayed in the embedded browser).

Regarding claim 6 Borkar discloses, wherein the preview URL is determined based at least in part on one or more request attributes associated with the preview request (see Borkar paragraph [0145], A user may click (or otherwise act on) a link (e.g., linked text or icon) that is presented within the user interface of the network application. The embedded browser may detect a user action on the link. In some embodiments, when the embedded browser detects the user action, the embedded browser may provide the user an option to open the link in the embedded browser, for instance in addition to or instead of initiating a preview for the link).

Regarding claim 7, Borkar discloses wherein the one or more request attributes comprise an object identifier of a content object that is shared among multiple users on the remote collaboration system (see Borkar paragraph [0112], the user may access a predefined URL and/or corresponding webpage of a server that provisions the network application, via the standard browser, to initiate a request to access the network application; see Borkar paragraph [0147], the user may save the link to a ShareFile service or application (also referred to herein as a file-sharing application), as a saved weblink for example; see Borkar paragraph [0157], the user interface 1114 may include the link 1112. The link 1112 may be a link which is addressed to an internet webpage (e.g., a weblink), a link which is addressed to an internal or external/downloadable file, a link to a different portion of the same page which is displayed on the embedded browser 1108, etc. The link 1112 may be a link for accessing any type or form of resource or content (e.g., a web application, a widget, a video file, a picture, or multimedia file)).

Regarding claim 8, Borkar discloses, wherein the preview request is invoked by at least one user interaction performed at the content object viewer on the user device (see Borkar paragraph [0145], A user may click (or otherwise act on) a link (e.g., linked text or icon) that is presented within the user interface of the network application. The embedded browser may detect a user action on the link. In some embodiments, when the embedded browser detects the user action, the embedded browser may provide the user an option to open the link in the embedded browser, for instance in addition to or instead of initiating a preview for the link).

Regarding claim 9, Borkar discloses, wherein the at least one user interaction performed at the content object viewer comprises a mouse click or a touch in a user interface by a user of the user device (see Borkar paragraph [0145], A user may click (or otherwise act on) a link (e.g., linked text or icon) that is presented within the user interface of the network application. The embedded browser may detect a user action on the link. In some embodiments, when the embedded browser detects the user action, the embedded browser may provide the user an option to open the link in the embedded browser, for instance in addition to or instead of initiating a preview for the link).

Regarding claim 10, Borkar discloses, wherein the embedded browser is configured to interface with the preview request handler (see Borkar paragraph [0145], A user may click (or otherwise act on) a link (e.g., linked text or icon) that is presented within the user interface of the network application. The embedded browser may detect a user action on the link. In some embodiments, when the embedded browser detects the user action, the embedded browser may provide the user an option to open the link in the embedded browser, for instance in addition to or instead of initiating a preview for the link).

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for 
all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5, 12-15 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Borkar et al. (US 2020/0097614 A1) in view of Narayanan et al. (US 2011/0202430 A1).

Regarding claims 2, 12 and 17 Borkar discloses wherein the preview request corresponds to at least one shared content object and is represented in the content (see Borkar paragraph [0007], the method may include saving, by the embedded browser to a file-sharing application accessed via the embedded browser). 
AbiEzzi expressly discloses retrieved for display in the …browser without requiring local execution of applications that correspond to a type of a shared object (see AbiEzzi paragraph [0018], the systems and methods described below may simplify cross device application development by allowing development of a single application that is stored and executed at a central location, e.g., on a host system executing a virtual machine, when a user interface for the single application is presented on different devices. In some implementations, the systems and methods described below may cause presentation of an application on a device, e.g., in a web page on a web browser, without requiring local execution of the application on the device). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of AbiEzzi into the method of Borkar to have retrieved for display in the …browser without requiring local execution of applications that correspond to a type of a shared object.  Here, combining Borkar with AbiEzzi, which are both related to content management, improves Borkar by providing system that allows web developers to include presentation of content for an application that is executing remotely from an end user device when the content is included as part of a web page that a web developer can use in combination with traditional web tools, e.g., so that the web developer may create richer web applications (AbiEzzi,  paragraph [0018]). 

Borkar discloses, wherein the at least one shared content object is remotely stored at the remote collaboration system (see Borkar paragraph [0007], the method may include saving, by the embedded browser to a file-sharing application accessed via the embedded browser; see Borkar paragraph [0049], File sharing services 268 may include file management services, file storage services, file collaboration services, and the like).

Regarding claims 4, 14 and 19 Borkar discloses wherein the preview is generated at the remote collaboration system after receipt of the preview request from the user device (see Borkar paragraph [0008], The embedded browser can display a link within a user interface of the network application. The system can include a preview engine of the client application. The preview engine can detect a user action on the link displayed in the embedded browser; see Borkar paragraph [0147], the user may save the link to a ShareFile service or application (also referred to herein as a file-sharing application), as a saved weblink for example; see Borkar paragraph [0157], the user interface 1114 may include the link 1112. The link 1112 may be a link which is addressed to an internet webpage (e.g., a weblink), a link which is addressed to an internal or external/downloadable file, a link to a different portion of the same page which is displayed on the embedded browser 1108, etc. The link 1112 may be a link for accessing any type or form of resource or content (e.g., a web application, a widget, a video file, a picture, or multimedia file).

Borkar discloses, wherein the preview is locally stored at the user device, and the preview stored in the client device …(see Borkar paragraph [0145], An embedded browser within a client application can provide a mechanism and interface for users to preview links provided in a network application's session (sometimes referred as an HDX session or provisioning session); see Borkar paragraph [0147], the user may save the link to a ShareFile service or application (also referred to herein as a file-sharing application), as a saved weblink for example; see Borkar paragraph [0157], the user interface 1114 may include the link 1112. The link 1112 may be a link which is addressed to an internet webpage (e.g., a weblink), a link which is addressed to an internal or external/downloadable file, a link to a different portion of the same page which is displayed on the embedded browser 1108, etc. The link 1112 may be a link for accessing any type or form of resource or content (e.g., a web application, a widget, a video file, a picture, or multimedia file).

AbiEzzi expressly discloses retrieved for display in the …browser without requiring local execution of applications that correspond to a type of a shared object (see AbiEzzi paragraph [0018], the systems and methods described below may simplify cross device application development by allowing development of a single application that is stored and executed at a central location, e.g., on a host system executing a virtual machine, when a user interface for the single application is presented on different devices. In some implementations, the systems and methods described below may cause presentation of an application on a device, e.g., in a web page on a web browser, without requiring local execution of the application on the device). 
Borkar to have retrieved for display in the …browser without requiring local execution of applications that correspond to a type of a shared object.  Here, combining Borkar with AbiEzzi, which are both related to content management, improves Borkar by providing system that allows web developers to include presentation of content for an application that is executing remotely from an end user device when the content is included as part of a web page that a web developer can use in combination with traditional web tools, e.g., so that the web developer may create richer web applications (AbiEzzi,  paragraph [0018]). 

Claims 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Borkar et al. (US 2020/0097614 A1) in view of Narayanan et al. (US 2011/0202430 A1).

Regarding claim 21, Borkar discloses method for presenting previews of remotely stored content objects on a display screen of a user device (see Borkar paragraph [0081], cloud services 408 operating on at least one network device 432, and network applications 406 served from and/or hosted on one or more servers 430)), the method comprising:
identifying a content object viewer that is provided as a part of an operating system of a user device, the content object viewer comprising a graphical user interface that accesses files of the operating system and presents one or more aspects of the files on the display screen of the user device (see Borkar paragraph [0008], The embedded browser can display a link within a user interface of the network application. The system can include a preview engine of the client application. The preview engine can detect a user action on the link displayed in the embedded browser));
selecting, from the graphical user interface, a particular one of the remotely stored content objects (see Borkar paragraph [0007], by the embedded browser responsive to a user action to open the link via the network application, a page of the link for rendering within the user interface of the network application); and
displaying a preview of the particular one of the remotely stored content
objects … (see Borkar paragraph [0007], by the embedded browser responsive to a user action to open the link via the network application, a page of the link for rendering within the user interface of the network application).
Narayanan expressly discloses displaying a preview of the particular content object of the remotely stored content objects at least by retrieving the preview from a remote collaboration system without having a local copy of the particular one of the remotely stored content objects at the user device (see Narayanan paragraph [0006], If the member does not have access to a copy of the media content corresponding to the shared metadata, the member's computer can use the metadata to generate and present options for the user to preview and/or purchase the media content corresponding to the shared metadata, to browse another data storage location for a copy of the media content corresponding to the shared metadata, and/or other options).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Narayanan into the method of Borkar to have displaying a preview of the particular one of the remotely Borkar with Narayanan, which are both related to content management, improves Borkar by providing the member's computer to use the metadata to generate and present options for the user to preview and/or purchase the media content corresponding to the shared metadata, to browse another data storage location for a copy of the media content corresponding to the shared metadata (Narayanan paragraph [0003]). 

Regarding claim 22, Borkar discloses, wherein the preview of the particular one of the remotely stored content objects is generated by the remote collaboration system (see Borkar paragraph [0007], the method may include saving, by the embedded browser to a file-sharing application accessed via the embedded browser; see Borkar paragraph [0049], File sharing services 268 may include file management services, file storage services, file collaboration services, and the like).

Response to arguments
Applicant’s argument states that “[a]pplicant first respectfully submits that independent claim 1 recites, inter alia, “retrieving from a remote collaboration system by the embedded browser, a preview…” whereas Borkar merely describes generating a preview locally at a client system and thus fails to disclose or suggest the aforementioned claim limitations.
Instead of disclosing or suggesting the above claimed limitations, Applicant respectfully submits that Borkar actually describes that locally generating a preview with accessing, by the embedded browser responsive to a user action to open the link via the network application, a page of the link for rendering within the user interface of the network application. … the method may include saving, by the embedded browser to a file-sharing application accessed via the embedded browser, the link responsive to a user action to save the link. Borkar clearly teaches using accessing and saving by embedded browser to a file-sharing application accessed via the embedded browser, the link responsive to a user action to save the link.  Borkar further discloses, see Borkar paragraph [0147], the user may save the link to a ShareFile service or application (also referred to herein as a file-sharing application), as a saved weblink for example. One or more servers (also referred to as Citrix workspace server(s)) in communication with the client device may call the file-sharing application and provide an authentication token from the embedded browser (e.g., the same authentication token for accessing the file-sharing application to save the link, or for accessing the network application) to access the saved weblink. Thus, the user may access a saved weblink at a later time on the file-sharing application through the server (or directly through the file-sharing application) by providing the authentication token.  According to Borkar, see Borkar paragraph [0149],…the link 1112 may be sent to a file-sharing application 1124 for subsequent access by the user at a The link 1112 may be a link which is addressed to an internet webpage (e.g., a weblink), a link which is addressed to an internal or external/downloadable file, a link to a different portion of the same page which is displayed on the embedded browser 1108, etc. The link 1112 may be a link for accessing any type or form of resource or content (e.g., a web application, a widget, a video file, a picture, or multimedia file).  Therefore, Borkar with Narayanan discloses the amended independent claim including limitations retrieving from a remote collaboration system by the embedded browser, a preview using at least the preview URL, wherein the preview was stored in the remote collaboration system.
	Applicant’s argument states that, see applicant’s argument pages 10-11, “…Borkar’s “link” fails to disclose or suggest the claimed “preview URL” because Borkar’s links, when clicked upon, causes rendering of a preview whereas the claimed “preview URL” is used to retrieve “a preview” “from a remote collaboration system”.  Examiner respectfully disagrees with the applicant’s argument because Borkar’s link is also used to retrieve content from a remote collaboration system.  Borkar discloses, see Borkar paragraph [0149], the embedded browser 1108 can render information/elements of a network application 1110' that is accessed via the client application 1106, such as a user interface 1114 of the network application including a link 1112…a preview of the link 1112 may be rendered by the preview engine 1116 within the preview region 1118. In some instances, the link 1112 may be sent to a file-sharing application 1124 for subsequent access by the user at a later time.    
The link 1112 may be a link which is addressed to an internet webpage (e.g., a weblink), a link which is addressed to an internal or external/downloadable file, a link to a different portion of the same page which is displayed on the embedded browser 1108, etc. The link 1112 may be a link for accessing any type or form of resource or content (e.g., a web application, a widget, a video file, a picture, or multimedia file).   Narayanan was relied upon to teach a preview of the particular content object of the remotely stored content objects at least by retrieving the preview from a remote collaboration system without having a local copy of the particular one of the remotely stored content objects at the user device.   Narayanan expressly discloses, see Narayanan paragraph [0006], If the member does not have access to a copy of the media content corresponding to the shared metadata, the member's computer can use the metadata to generate and present options for the user to preview and/or purchase the media content corresponding to the shared metadata, to browse another data storage location for a copy of the media content corresponding to the shared metadata, and/or other options.  
	Applicant’s argument states that “Applicant respectfully submits that Borkar explicitly describes that its “embedded browser” is merely a part of its “client application” but never even remotely suggests that this “embedded” browser is “a part of” “an operating system of a user device”.  Examiner respectfully disagrees with the applicant’s argument.  
Applicant’s specification describes, see application paragraph [0003], 
The operating systems of many user devices (e.g., desktops, laptops, smartphones, etc.) are equipped with content object viewers (e.g., a file finder, a file explorer, etc.) that provide a graphical user interface configured to facilitate navigation over a hierarchy of content objects (e.g., files, folders, etc.) associated with the storage devices of the user devices.
Borkar discloses, see Borkar paragraph [0083], The client device 402 can include any embodiment of a computing device described above in connection with at least FIG. 1 for instance. The client device 402 can include any user device such as a desktop computer, a laptop computer, a tablet device, a smart phone, or any other mobile or personal device. The client device 402 can include a digital workspace of a user, which can include file system(s), cache or memory (e.g., including electronic clipboard(s)), container(s), application(s) and/or other resources on the client device 402. The digital workspace can include or extend to one or more networks accessible by the client device 402, such as an intranet and the Internet, including file system(s) and/or other resources accessible via the one or more networks. A portion of the digital workspace can be secured via the use of the client application 404 with embedded browser 410 (CEB) for instance.  
Borkar’s “embedded browser” is a part of its “client application” with is part of the operating system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164